NONPRECEDENTIAL  DISPOSITION  
                                                                               To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                     Argued  November  7,  2016  
                                                                                                     Decided  November  29,  2016  
  
  
                                                                                                               Before  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               ANN  CLAIRE  WILLIAMS,  Circuit  Judge  
  
                                                                                               GARY  S.  FEINERMAN,  District  Judge*  
  
  
No.  16-­‐‑1572                                                                                                                Appeal   from   the   United  
                                                                                                                               States   District   Court   for   the  
UNITED  STATES  OF  AMERICA,                                                                                                   Northern   District   of   Indiana,  
      Plaintiff-­‐‑Appellee,  
                                                                                                                               South  Bend  Division.  
                                               v.                                                                                
                                                                                                                               No.  3:14CR078-­‐‑001  
MARY  RAY,                                                                                                                     Jon  E.  DeGuilio,  Judge.  
      Defendant-­‐‑Appellant.  
  

                                                                                                                Order  
       
     The  only  appellate  issue  in  this  criminal  case  is  whether  the  evidence  supports  the  
jury’s  verdicts  that  Mary  Ray  committed  wire  fraud,  18  U.S.C.  §1343,  by  diverting  mon-­‐‑
ey  from  the  assets  of  her  elderly  father-­‐‑in-­‐‑law  Norman.  Ray  also  was  convicted  of  em-­‐‑
bezzling  funds  from  a  federal  program  and  making  false  statements  on  her  tax  returns;  
she  does  not  contest  her  sentences  for  those  crimes.  Imprisonment  comes  to  84  months  
in  total,  allocated  across  the  11  counts  of  conviction.  Ray  did  not  file  a  motion  for  acquit-­‐‑
                                                                                                 
           *  Of  the  Northern  District  of  Illinois,  sitting  by  designation.  



                                                                                                                                                                           
No.  16-­‐‑1572                                                                                    Page  2  

tal  under  Fed.  R.  Crim.  P.  29,  so  only  plain  error  could  lead  this  court  to  reverse  the  
wire-­‐‑fraud  convictions.  See  United  States  v.  Irby,  558  F.3d  651,  653  (7th  Cir.  2009).  
        
      The  evidence  at  trial  shows  that  in  2013  Ray  persuaded  her  father-­‐‑in-­‐‑law  (then  84  
years  old)  to  give  her  a  power  of  attorney  to  manage  his  funds,  worth  more  than  
$600,000.  He  did  so  because  he  deemed  her  financially  prudent,  while  he  thought  his  
other  relatives  to  be  spendthrifts.  Ray  concealed  from  Norman  the  fact  that  she,  too,  
could  not  be  trusted  with  money  and  had  recently  been  fired  from  her  job  after  being  
caught  embezzling  (which  she  did  to  cover  gambling  debts).  Ray  led  Norman  to  believe  
that  she  and  her  husband  “were  financially  okay”;  she  did  not  tell  him  that  the  couple  
had  filed  for  bankruptcy  in  2010  and  that  she  was  no  longer  employable.  
        
      The  power  of  attorney  required  Ray  to  manage  Norman’s  money  without  compen-­‐‑
sation,  though  it  allowed  her  to  reimburse  reasonable  expenses  and  make  herself  gifts  
limited  to  $10,000  annually.  Between  March  2013  and  October  2014  Ray  withdrew  about  
$605,000  from  accounts  over  which  Norman  and  Ray  were  joint  signatories  and  placed  
them  in  accounts  subject  to  her  sole  control.  She  then  gambled  away  much  of  this  mon-­‐‑
ey,  writing  checks  against  these  accounts  or  withdrawing  funds  from  ATMs  located  in  
casinos.  
        
      A  jury  could  conclude  both  that  Ray  hatched  a  scheme  to  defraud  Norman  and  that  
she  implemented  this  scheme  using  the  instrumentalities  of  interstate  commerce,  such  
as  the  communications  lines  that  permit  ATMs  to  check  account  balances  and  dispense  
cash.  The  evidence  permitted  the  jury  to  find  that  Ray  deceived  Norman  about  how  she  
planned  to  use  the  money  and  deliberately  exceeded  her  authority  under  the  power  of  
attorney.  Her  conduct  also  permitted  the  jury  to  infer  that  she  intended  to  defraud  
Norman.  Ray  asserts  that  Norman  gave  her  oral  permission  to  use  money  for  her  bene-­‐‑
fit  (and  her  husband’s)  if  it  was  needed—but  Norman,  who  testified  that  he  could  not  
recall  making  such  a  statement  and  could  scarcely  recall  events  from  day  to  day,  added  
that  he  did  not  view  gambling  as  a  need  and  would  never  have  authorized  either  the  
power  of  attorney  or  these  withdrawals  had  Ray  told  the  truth.  No  more  is  necessary  
for  conviction.  See,  e.g.,  United  States  v.  Henningsen,  387  F.3d  585,  589  (7th  Cir.  2004);  
United  States  v.  Leahy,  464  F.3d  773,  787–89  (7th  Cir.  2006).  

                                                                                               AFFIRMED